Citation Nr: 1341403	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 16, 2009, for service-connected asbestosis with chronic bronchitis.

2.  Entitlement to a rating in excess of 10 percent from July 16, 2009, to April 11, 2012, for service-connected asbestosis with chronic bronchitis.

3.  Entitlement to a rating in excess of 60 percent from April 11, 2012, for service-connected asbestosis with chronic bronchitis.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran had active military service from July 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Board remanded the case for further development.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to July 16, 2009, the Veteran's asbestosis with chronic bronchitis was manifested by PFT pre-bronchodilator testing results of FVC of 113 percent of predicted value and FEV 1 of 112 percent of predicted value; with no evidence of cor pulmonale (right heart failure), right ventricular hypertrophy failure, pulmonary hypertension, episodes of acute respiratory failure, or requires outpatient oxygen therapy.

2.  From July 16, 2009, to April 11, 2012, the Veteran's asbestosis with chronic bronchitis was manifested by PFT pre-bronchodilator testing results of FVC of 111 percent of predicted value and FEV 1 of 87 percent of predicted value; and PFT post-bronchodilator testing results of FVC of 64 percent of predicted value and FEV 1 of 75 percent of predicted value; with no evidence of cor pulmonale (right heart failure), right ventricular hypertrophy failure, pulmonary hypertension, episodes of acute respiratory failure, or requires outpatient oxygen therapy.

3.  From April 11, 2012, the Veteran's asbestosis with chronic bronchitis was manifested by PFT pre-bronchodilator testing results of FVC of 107.3 percent of predicted value, FEV 1 of 102.2 percent of predicted value, and FEV-1/FVC of 73 percent; PFT post-bronchodilator testing results of FVC of 106 percent of predicted value, FEV 1 of 102.2 percent of predicted value, and FEV-1/FVC of 74 percent; and DLCO of 53.7 percent of predicted value; with no evidence of cor pulmonale (right heart failure), right ventricular hypertrophy failure, pulmonary hypertension, episodes of acute respiratory failure, or requires outpatient oxygen therapy.

4.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to July 16, 2009, the Veteran has not met the criteria for a compensable rating for asbestosis with chronic bronchitis.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.20, 4.97, Diagnostic Codes 6600-6833 (2013).

2.  From July 16, 2009, to April 11, 2012, the Veteran has not met the criteria for a rating in excess of 10 percent for asbestosis with chronic bronchitis.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.20, 4.97, Diagnostic Codes 6600-6833 (2013).

3.  From April 11, 2012, the Veteran has not met the criteria for a rating in excess of 60 percent for asbestosis with chronic bronchitis.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.20, 4.97, Diagnostic Codes 6600-6833 (2013).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the issue of TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

December 2005 and July 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, was obtained in February 2008.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in August 2006, July 2009, April 2012, and July 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran is seeking increased disability evaluations for service-connected asbestosis with chronic bronchitis rated as noncompensable from October 25, 2005, to July 16, 2009; 10 percent disabling from July 16, 2009, to April 11, 2012, and 60 percent disabling from April 11, 2012.  

When there is a disparity between the results of different PFT's FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc., so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(4).

When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5).

The Veteran's service-connected asbestosis with chronic bronchitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6600-6833.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Diagnostic Code 6600, rating chronic bronchitis, provides a 10 percent rating for a forced expiratory volume in 1 second (FEV-1) of 71 to 80 percent predicted; or FEV-1/ forced vital capacity (FVC) of 71 to 80 percent; or diffusion capacity of the lung for carbon monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  A 30 percent rating for FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted ; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit.  A rating of 100 percent rating an FEV-1 less than 40 percent of predicted value, or FEV1/FVC less than 40 percent; or DLCO (SB) less than 40 percent predicted; or a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or the veteran requires outpatient oxygen therapy. 

Pursuant to 38 C.F.R. § 4.97, asbestosis is classified as interstitial lung diseases.  The general rating formula for interstitial lung disease (Diagnostic Codes 6825 through 6833) provides a 10 percent rating for FVC of 75 to 80 percent predicted; or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating for FVC of 65 to 74 percent predicted; or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent for FVC of 50 to 64 percent predicted; or DLCO (SB) of 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating for FVC less than 50 percent predicted; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

Prior to July 16, 2009

Prior to July 16, 2009, the Veteran was afforded a VA examination in August 2006.  PFT pre-bronchodilator testing resulted in FVC of 113 percent of predicted value and FEV 1 of 112 percent of predicted value.  The Veteran made a good effort and post-bronchodilator testing was not performed because the pre-bronchodilator testing was within normal limits.  A DLCO was not performed as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The examiner reported that the Veteran suffered from symptoms related to his heart disease, which was not service connected.  The Veteran did not have symptoms of hemoptysis, cough with purulent sputum or shortness of breath related to his respiratory condition.  The Veteran denied having any asthma attacks, episodes of respiratory failure requiring respiration assistance from a machine, or requiring any treatment for his respiratory condition.  On physical examination, the Veteran's lungs were found to be normal.  The Veteran was diagnosed as having asbestosis with no complications and resolved bronchitis.

The record is silent for any medical treatment from October 25, 2005, and July 16, 2009.  The Veteran also reported during the VA examination that he was not receiving any treatment for his pulmonary disease.  

Because the medical evidence prior to July 16, 2009, demonstrates that the Veteran's pulmonary functioning was within normal limits, a compensable rating is not warranted for the Veteran's asbestosis with chronic bronchitis for that time period. 

From July 16, 2009, to April 11, 2012

During the July 16, 2009, to April 11, 2012 time period, the Veteran was afforded a VA examination in July 2009.  The examiner reported that the Veteran suffered from symptoms of cough with purulent sputum and shortness of breath after walking 20 city blocks due to his respiratory condition.  The Veteran did not have symptoms of hemoptysis, cough with blood-tinged sputum or orthopnea.  He had chronic bronchitis 10 times per year with episodes lasting 1 week.  The Veteran denied having any asthma attacks, episodes of respiratory failure requiring respiration assistance from a machine, or requiring any treatment for his respiratory condition, including outpatient oxygen therapy.  The Veteran complained of having trouble getting dressed and has to stop between garments secondary to shortness of breath.  He was also unable to do any household chores and was unable to care for the animals and garden on his farm.  On physical examination, the Veteran's lungs were found to be abnormal showing decreased breath sounds bilaterally.  PFT pre-bronchodilator testing resulted in FVC of 111 percent of predicted value and FEV 1 of 87 percent of predicted value.  PFT post-bronchodilator testing resulted in FVC of 64 percent of predicted value and FEV 1 of 75 percent of predicted value.  The Veteran's effort was described as poor from thoracic spine compression fractures.  There was no discrepancy found between the PFT findings and the clinical examination.  A DLCO test was not performed as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The Veteran was diagnosed as having asbestosis.  The Veteran's condition was active with symptoms of decreased breath sound bilaterally and frail and thin appearance with signs of malaise.  He did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  

The record is silent for any medical treatment from July 16, 2009, to April 11, 2012.  The Veteran also reported during the VA examination that he was not receiving any treatment for his pulmonary disease.  

Based on the PFT findings during the July 2009 VA examination, a rating higher than 10 percent is not warranted for the Veteran's asbestosis with chronic bronchitis from July 16, 2009, to April 11, 2012.  Although the post-bronchodilator FVC predicted value was 64 percent, which would warrants a 60 percent rating under Diagnostic Code 6833, since the post-bronchodilator values were poorer then the pre-bronchodilator results, the pre-bronchodilator values must be used for rating purposes.  38 C.F.R. § 4.96 (d)(5).  Accordingly, the pre-bronchodilator results of FVC of 111 percent of predicted value and FEV 1 of 87 percent of predicted value must be used and such values do not meet the criteria for a 30 percent rating under either Diagnostic Code 6600 or 6833.  




From April 11, 2012

During the time period from April 11, 2012, forward, the Veteran was afforded a VA examination in April 2012.  The Veteran was diagnosed as having chronic obstructive pulmonary disease (COPD) and asbestosis.  The Veteran also has recurring bronchitis flares that are serious enough to require medical care yearly.  He had transient feelings of not being able to catch his breath almost daily.  Early emphysema, stable asbestosis, and mild COPD were noted on CT in January 2011.  The Veteran has not required inhaled medications, oral bronchodilators, or oxygen therapy, but has needed antibiotics for his respiratory conditions about once a year.  In a July 2012 addendum, the Veteran's May 2012 PFT testing results were reported.  PFT pre-bronchodilator testing resulted in FVC of 107.3 percent of predicted value, FEV 1 of 102.2 percent of predicted value, and FEV-1/FVC of 73 percent.  PFT post-bronchodilator testing resulted in FVC of 106 percent of predicted value, FEV 1 of 102.2 percent of predicted value, and FEV-1/FVC of 74 percent.  DLCO was 53.7 percent of predicted value.  The DLCO value was found to be the most accurate reflection of the Veteran's disease.  

The record is silent for any medical treatment from April 11, 2012, forward.  

Based on the May 2012 PFT findings, a rating higher than 60 percent is not warranted for the Veteran's asbestosis with chronic bronchitis from April 11, 2012.  As there was an apparent disparity between the FVC and FEV-1 results and the DLCO result, the examiner stated that the DLCO most accurately reflects the severity of the Veteran's disease.  38 C.F.R. § 4.96 (d)(4).  Based on the DLCO value, the Veteran's disability meets the criteria for the assigned 60 percent rating under Diagnostic Codes 6600 and 6833.  

Extraschedular Consideration

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected asbestosis with chronic bronchitis is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

III.  Entitlement to TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Service connection is in effect for asbestosis with chronic bronchitis, currently rated 60 percent disabling.  

As the Veteran has one disability ratable at 60 percent, he meets the schedular requirements of 38 C.F.R. § 4.16.  The analysis, however, does not end here.  The Board must determine whether his service-connected disability renders him unemployable.

During the July 2009 VA examination, the Veteran stated that he was also unable to perform any household chores and was unable to care for the animals and garden on his farm.  

The April 2012 examiner indicated that the Veteran's respiratory condition impacts his ability to work.  In a July 2012 addendum, the examiner opined that it is at least as likely as not that the Veteran's random flares of bronchitis and dyspnea will prevent him from maintaining regular attendance and function at substantially gainful employment.  The Veteran was medically retired from his job as a pipefitter.  

The April 2012 VA examiner provided rationale contained in the July 2012 addendum and cited to specific evidence in the file as support for his opinion, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Therefore, based on the probative findings of unemployability and the Veteran's reports of his limited abilities, the Board finds the evidence warrants a grant of TDIU.  


ORDER

Entitlement to an initial compensable rating prior to July 16, 2009, for service-connected asbestosis with chronic bronchitis is denied.

Entitlement to a rating in excess of 10 percent from July 16, 2009, to April 11, 2012, for service-connected asbestosis with chronic bronchitis is denied.

Entitlement to a rating in excess of 60 percent from April 11, 2012, for service-connected asbestosis with chronic bronchitis is denied.

Entitlement to TDIU due to service-connected disabilities is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


